Name: Commission Regulation (EEC) No 3136/81 of 30 October 1981 laying down detailed rules implementing Council Regulation (EEC) No 2989/81 laying down special measures in respect of olive oil producer organizations for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/62 Official Journal of the European Communities 31 . 10 . 81 COMMISSION REGULATION (EEC) No 3136/81 of 30 October 1981 laying down detailed rules implementing Council Regulation (EEC) No 2989/81 laying down special measures in respect of olive oil producer organizations for the 1981/82 marketing year THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 3454/80 (2), Having regard to Council Regulation (EEC) No 2989/81 of 19 October 1981 laying down special measures in respect of olive oil producer organizations for the 1981 /82 marketing year (3), and in particular Articles 2 (4) and 3 (2) thereof, 1 . All olive and olive oil producer organizations as referred to in Article 2 of Regulation (EEC) No 2989/81 must :  if incorporated in Italy, comprise at least 25 000 producers or a number of members who over the past three olive oil marketing years have together achieved an average total production of at least 13 000 tonnes per year,  if incorporated in France, comprise at least 1 000 producers or a number of members who have over the past three olive oil marketing years together achieved an average total production of at least 1 000 tonnes per year.  if incorporated on mainland Greece or on the islands of Crete, Rhodes, Mytilene, Corfu, Euboea, comprise at least 1 000 producers or a number of members who have over the past three olive oil marketing years together achieved an average total production of at least 500 tonnes per year ;  if incorporated in Greece at a place other than those mentioned in the preceding paragraph , comprise at least 600 producers or a number of members who have over the past three olive oil marketing years together achieved an average total production of at least 300 tonnes per year . 2 . A producer who has, during the previous marketing year, been a member of a recognized producer organization and who applies to join a different producer organization for 1981 /82, must make a declaration in writing and state the date of withdrawal from the first organizations . The producer organizations must forward the above ­ mentioned declarations to the Member State in ques ­ tion . Whereas the olive and olive oil producer organizations referred to in Article 2 of Regulation (EEC) No 2989/81 must have a minimum number of members or produce a minimum quantity of oil ; whereas these limits must be fixed at levels compatible with existing control possibilities in each producing Member State ; Whereas, in order to facilitate the recognition of producer organizations for the 1981 /82 marketing year, producers who change producer organization during the marketing year in question should make a declaration ; Whereas, pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2989/81 , the maximum percentage of the aid may be retained by producer organizations to cover checking costs should be determined ; whereas an assurance should be provided that the sums retained are employed only for financing the tasks provided for in Article 2 ( 1 ) of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 ( ] ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 360, 31 . 12. 1980, p . 16 . ( J ) OJ No L 299, 20 . 10 . 1981 , p. 15 . The amount of producton aid which pursuant to Article 3 ( 1 ) of Regulation (EEC) No 2989/81 may be 31 . 10 . 81 Official Journal of the European Communities No L 312/63 of Regulation (EEC) No 2989/81 . The Member States shall communicate to the Commission the measures taken for this purpose . retained by the producer organizations shall not exceed 2-4 % . The producer Member States shall verify that the sums retained by producer organizations pursuant to the above paragraph are employed only for the purposes of financing the activities for which the said organizations are responsible by virtue of Article 2 ( 1 ) Article 3 This Regulation shall enter into force on 1 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1981 . For the Commission Poul DALSAGER Member of the Commission